Exhibit 10.46

EXECUTION COPY

RIGHT OF CONTRIBUTION AGREEMENT dated as of November 11, 2013, among ESH
Hospitality, Inc., a Delaware corporation (“ESH REIT”) and Extended Stay
America, Inc., a Delaware corporation (the “Company”).

Reference is made to the Loan Agreement dated as of November 30, 2012, by and
among ESA P Portfolio L.L.C., ESA P Portfolio MD Borrower L.L.C., ESA Canada
Properties Borrower L.L.C., ESH/TN Properties L.L.C., ESA P Portfolio MD Trust,
ESA Canada Administrator L.L.C., ESA Canada Properties Trust (each a subsidiary
of ESH REIT), ESA P Portfolio Operating Lessee LLC (f/k/a ESA P Portfolio
Operating Lessee Inc.), ESA Canada Operating Lessee ULC (f/k/a ESA Canada
Operating Lessee Inc.), New ESA P Portfolio Operating Lessee LLC and New ESA
Canada Operating Lessee LLC, and JPMorgan Chase Bank, National Association,
German American Capital Corporation, Citigroup Global Markets Realty Corp., Bank
of America, N.A., and Goldman Sachs Mortgage Company (together the “Lenders”)
(the “Mortgage Loan Agreement”); the Mezzanine A Loan Agreement dated as of
November 30, 2012, by and among ESH Mezzanine A LLC, ESH Mezzanine A-2 LLC, ESH
Canada Mezzanine A LLC and ESH Canada Mezzanine A-2 LLC, and the Lenders (the
“Mezzanine A Loan Agreement”); the Mezzanine B Loan Agreement dated as of
November 30, 2012, by and among ESH Mezzanine B LLC, ESH Mezzanine B-2 LLC, ESH
Canada Mezzanine B LLC and ESH Canada Mezzanine B-2 LLC, and the Lenders (the
“Mezzanine B Loan Agreement”); the Mezzanine C Loan Agreement dated as of
November 30, 2012, by and among ESH Mezzanine C LLC, ESH Mezzanine C-2 LLC, ESH
Canada Mezzanine C LLC and ESH Canada Mezzanine C-2 LLC, and the Lenders (the
“Mezzanine C Loan Agreement,” and together with the Mezzanine A Loan Agreement
and Mezzanine B Loan Agreement, the “Mezzanine Loans Agreements”); the Domestic
Cash Management Agreement dated as of November 30, 2012, by and among ESA P
Portfolio L.L.C., ESA P Portfolio MD Borrower L.L.C., ESH/TN Properties L.L.C.,
ESA P Portfolio MD Trust, ESA P Portfolio Operating Lessee LLC (f/k/a ESA P
Portfolio Operating Lessee Inc.), New ESA P Portfolio Operating Lessee LLC, ESH
Mezzanine A LLC, ESH Mezzanine A-2 LLC, ESH Mezzanine B LLC, ESH Mezzanine B-2
LLC, ESH Mezzanine C LLC, ESH Mezzanine C-2 LLC, HVM L.L.C. as manager, the
Lenders and Wells Fargo, N.A. as agent (the “Domestic Cash Management
Agreement”); the Canadian Cash Management Agreement dated as of November 30,
2013, by and among ESA Canada Properties Borrower L.L.C., ESA Canada
Administrator LLC, ESA Canada Properties Trust, ESA Canada Operating Lessee ULC
(f/k/a ESA Canada Operating Lessee Inc.), ESH Canada Mezzanine A LLC, ESH Canada
Mezzanine A-2 LLC, ESH Canada Mezzanine B LLC, ESH Canada Mezzanine B-2 LLC, ESH
Canada Mezzanine C LLC, ESH Canada Mezzanine C-2 LLC,, HVM L.L.C. as manager,
the Lenders and Wells Fargo, N.A. as agent (the “Canadian Cash Management
Agreement,” together with the Domestic Cash Management Agreement, the “Cash
Management Agreements”); the Lease Agreement dated as of October 8, 2010, as
amended April 9, 2012, November 30, 2012, December 13, 2012 and April 15, 2013
and as of the date hereof, by and among ESA P Portfolio L.L.C., ESA P Portfolio
MD Trust, ESH/TN Properties L.L.C. and ESA P Portfolio Lessee LLC (f/k/a ESA P
Portfolio Operating Lessee Inc., “P Portfolio Operating Lessee”) (the “P
Portfolio Operating Lease”); and the Lease Agreement dated as of October 8,
2010, as amended November 30, 2012 and as of the date hereof, by and among ESA
Canada Administrator L.L.C., ESA Canada Properties Trust and ESA Canada
Operating Lessee ULC (f/k/a ESA Canada Operating Lessee Inc., “Canadian
Operating Lessee,” together with P Portfolio Operating Lessee, the “Operating
Lessees”) (the “Canadian Operating Lease,” together with the P Portfolio
Operating Lease, the “Operating Leases”). All defined terms used herein have the
meaning set forth in the Mortgage Loan Agreement unless otherwise defined
herein.

WHEREAS, the Lenders have agreed to extend credit to ESH REIT and its
subsidiaries pursuant to, and upon the terms and subject to the conditions set
forth in, the Mortgage Loan Agreement and the Mezzanine Loan Agreements. Section
2.6 of the Mortgage Loan Agreement and the Cash Management Agreements provide
for the establishment of Cash Management Accounts into which all gross revenues
generated in the business conducted by ESH REIT and the Company and their
respective subsidiaries flow.



--------------------------------------------------------------------------------

WHEREAS, on each Payment Date (the first of the month, subject to the preceding
business day convention), all funds in the Cash Management Accounts are applied
by the Lenders according to the waterfall set forth in Section 2.6 of the
Mortgage Loan Agreement.

WHEREAS, after satisfaction of the priorities set forth in the waterfall,
assuming no Cash Trap Event has occurred and no Cash Trap Event Period is
ongoing, ESH REIT and its subsidiaries are required to give monthly instructions
to the servicer to disburse the excess funds in the Cash Management Accounts
into 2 separate accounts as follows: (A) to an account of Extended Stay LLC (a
subsidiary of ESH REIT) an amount equal to the (i) the fixed rent payment under
the Operating Leases for the month in which the Payment Date occurs, plus (ii)
the percentage rent payment under the Operating Leases for the calendar month
occurring 2 months prior to the month in which the Payment Date occurs, less
(iii) all amounts paid out pursuant to the waterfall which are used to pay items
that are not the responsibility of the Operating Lessees under the Operating
Leases; and (B) to an account of the Company an amount equal to all remaining
excess funds.

WHEREAS, the parties affirm and acknowledge that amounts to be disbursed to ESA
P Portfolio Operating Lessee LLC pursuant to the preceding sentence are funds of
the Company and its subsidiaries.

WHEREAS, in the event that a Cash Trap Event has occurred and a Cash Trap Event
Period is ongoing, no cash will be disbursed from the Cash Management Accounts
to the accounts of Extended Stay LLC or ESA P Portfolio Operating Lessee LLC.

Accordingly, the ESH REIT and the Company agree as follows:

SECTION 1. Right of Contribution and Subrogation. In addition to all such rights
of indemnity and subrogation as the Company may have under applicable law (but
subject to Section 3), ESH REIT agrees that in the event that funds of the
Company or its subsidiaries are needed and paid to service ESH REIT and its
subsidiaries’ obligations under the Mortgage Loan Agreement and Mezzanine Loan
Agreements, ESH REIT shall reimburse and indemnify the Company for the full
amount of such payment (with interest, as determined under Section 2) and the
Company shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment. ESH REIT’s obligation to
reimburse and indemnify the Company and the Company’s right to be reimbursed and
indemnified under this Agreement are intended to create a debtor-creditor
relationship in which ESH REIT owes the Company any and all amounts of funds of
the Company or its subsidiaries that are used (pursuant to the waterfall) to
service ESH REIT’s and its subsidiaries’ obligations under the Mortgage Loan
Agreement and Mezzanine Loan Agreements that are not the responsibility of the
Operating Lessees under the Operating Leases.

SECTION 2. Interest. Interest shall accrue on ESH REIT reimbursement obligation
under Section 1 at the relevant applicable federal rate as determined under
Section 1274(d) of the Internal Revenue Code of 1985, as amended.

SECTION 3. Option to Satisfy Reimbursement Obligation in Shares. In lieu of
receiving cash payment from ESH REIT of amounts due under Section 1 and Section
2, the Company may elect, at its option, to receive payment in the form of
shares of Class A common stock of ESH REIT of an equivalent value.

 

-2-



--------------------------------------------------------------------------------

SECTION 4. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Company under Sections 1 and 2 and all other rights
of reimbursement, indemnity or subrogation under applicable law or otherwise
shall be fully subordinated to the rights of the Lenders under the Mortgage and
Mezzanine Loan Agreements.

SECTION 5. Continuing Right of Contribution; Reinstatement; Release. (a) This
Agreement shall survive and remain in full force and effect until all amounts
payable under this Agreement have been indefeasibly paid in full in cash, or in
shares of Class A common stock of ESH REIT of an equivalent value if the Company
so elects under Section 3.

(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment is rescinded or must otherwise be returned by
the Lenders upon the insolvency, bankruptcy or reorganization of the borrowers
under the Mortgage Loan Agreement or Mezzanine Loan Agreements or otherwise, all
as though such payment had not been made.

SECTION 6. Notices. Except as otherwise expressly provided herein, all notices
and other communications shall have been duly given and shall be effective (a)
when delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) on the Business Day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service or (d) on the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties at the
address set for below:

 

   ESH REIT:   

c/o ESA Management, LLC

11525 North Community House Road

Charlotte, North Carolina 28277

Attention: Chief Legal Officer

Facsimile No.: (980) 335-3089

Attention: Chief Financial Officer

Facsimile No.: (980) 345-2090

   with a copy to:   

Centerbridge Partners, L.P.

375 Park Avenue

New York, New York 10152

Attention: William D. Rahm

Facsimile No.: (212) 672-5001

Attention: General Counsel and Scott Hopson

Facsimile No.: (212) 672-4501 and (212) 672-4526

   and a copy to:   

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, New York 10020

Attention: Michael Barr

Facsimile No.: (212) 351-5892

Attention: General Counsel

Facsimile No.: (212) 977-9505

   and a copy to:   

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: A.J. Agarwal

Facsimile No.: (212) 583-5725

     

Attention: General Counsel

Facsimile No.: (646) 253-8983

Attention: William J. Stein

Facsimile No.: (212) 583-5726

 

-3-



--------------------------------------------------------------------------------

   Company:   

c/o ESA Management, LLC

11525 North Community House Road

Charlotte, North Carolina 28277

Attention: Chief Legal Officer

Facsimile No.: (980) 335-3089

Attention: Chief Financial Officer

Facsimile No.: (980) 345-2090

   with a copy to:   

Centerbridge Partners, L.P.

375 Park Avenue

New York, New York 10152

Attention: William D. Rahm

Facsimile No.: (212) 672-5001

Attention: General Counsel and Scott Hopson

Facsimile No.: (212) 672-4501 and (212) 672-4526

   and a copy to:   

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, New York 10020

Attention: Michael Barr

Facsimile No.: (212) 351-5892

Attention: General Counsel

Facsimile No.: (212) 977-9505

   and a copy to:   

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: A.J. Agarwal

Facsimile No.: (212) 583-5725

Attention: General Counsel

Facsimile No.: (646) 253-8983

Attention: William J. Stein

Facsimile No.: (212) 583-5726

SECTION 7. Benefit of Agreement. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto.

SECTION 8. No Waiver; Remedies Cumulative. No failure or delay on the part of
the Company in exercising any right, power or privilege hereunder and no course
of dealing between the Company and ESH REIT shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder. The rights and remedies of
the parties hereunder are cumulative and not exclusive of any rights or remedies
which they would otherwise have at law or

 

-4-



--------------------------------------------------------------------------------

otherwise. No notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any party to any other or
further action in any circumstances without notice or demand.

SECTION 9. Amendments, Waivers and Consents. This Agreement and the terms hereof
may only be amended, modified or waived upon the written agreement of ESH REIT
and the Company.

SECTION 10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart for each of the parties hereto. Delivery by facsimile by
any of the parties hereto of an executed counterpart of this Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered,
but the failure to deliver a manually executed counterpart shall not affect the
validity, enforceability or binding effect of this Agreement.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 12. Governing Law; Submission to Jurisdiction; Venue. (a) THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

(b) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York in New York County, or of the United
States for the Southern District of New York, and, by execution and delivery of
this Agreement, ESH REIT and the Company hereby irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the nonexclusive
jurisdiction of such courts. Nothing herein shall affect the right of the
Lenders to serve process in any manner permitted by law or to commence legal
proceedings or to otherwise proceed in any other jurisdiction.

(c) ESH REIT hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
courts referred to in subsection (a) above and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in any inconvenient forum.

(d) TO THE EXTENT PERMITTED BY LAW, ESH REIT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 13. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable with respect to ESH REIT, such provision shall
be fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions as to ESH REIT. The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

-5-



--------------------------------------------------------------------------------

SECTION 14. Entirety. This Agreement, the Mortgage Loan Agreement, the Mezzanine
Loan Agreements, the Cash Management Agreements and the Operating Leases
represent the entire agreement of the parties hereto and thereto regarding the
subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, if any (including any commitment letters or
correspondence) relating to such subject matters. Nothing in this Agreement,
expressed or implied, is intended to confer upon any party (other than the
parties hereto and thereto and the other Creditors) any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

SECTION 15. Binding Effect; Termination. This Agreement shall become effective
when it shall have been executed by ESH REIT and the Company and thereafter this
Agreement shall be binding upon and inure to the benefit of the Company and its
respective permitted successors and assigns.

SECTION 16. Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of the Mortgage
Loan Agreement, on the other hand, the Mortgage Loan Agreement shall control.

[Signature Pages Follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart to this
Agreement to be duly executed and delivered as of the date first above written.

 

ESH Hospitality, Inc. By:  

/s/ William D. Rahm

Name:   William D. Rahm Title:   Vice President & Secretary Extended Stay
America, Inc. By:   Name:   Chris Daniello Title:   Vice President & Secretary

[Signature Page to Right of Contribution Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart to this
Agreement to be duly executed and delivered as of the date first above written.

 

ESH Hospitality, Inc. By:   Name:   William D. Rahm Title:   Vice President &
Secretary Extended Stay America, Inc. By:  

/s/ Chris Daniello

Name:   Chris Daniello Title:   Vice President & Secretary

[Signature Page to Right of Contribution Agreement]